Exhibit 10.5

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 (this "Amendment No. 1") dated as of January 3, 2008 among LEGG
MASON, INC. (the "Borrower"), the Lenders executing this Amendment No. 1 on the
signature pages hereto and Citibank, N.A., in its capacity as administrative
agent (the "Administrative Agent") under the Credit Agreement referred to below.

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to a Term Loan Agreement dated as of October 14, 2005 (as amended
and supplemented and in effect immediately prior to the date hereof, the "Credit
Agreement"), providing, subject to the terms and conditions thereof, for term
loans to the Borrower.

NOW THEREFORE, the parties hereto wish now to amend the Credit Agreement in
certain respects, and, accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to "this Agreement" (and
indirect references such as "hereunder", "hereby", "herein" and "hereof") shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Certain Defined Terms. The following definitions in Section 1.01 of the
Credit Agreement shall be amended to read in their entirety as follows:

"Applicable Margin" means:

(a)  for any Base Rate Loan, 0.000% per annum; and

(b)  for any Eurodollar Rate Loan and while any particular Rating Level applies,
the rate per annum set forth below opposite the reference to the relevant Rating
Level:

Rating Level

Applicable Margin

Rating Level 1

0.400%

Rating Level 2

0.500%

Rating Level 3

0.600%

Rating Level 4

0.700%

Rating Level 5

0.875%

-2-

provided

that if at any time the Debt Ratings of Moody's and S&P would lead to different
Rating Levels, the "Applicable Margin" will be determined based on the Rating
Level one above the lower Rating Level (Rating Level 1 being the highest and
Rating Level 5 being the lowest). Each change in the Applicable Margin resulting
from a Rating Level Change shall be effective on the date on which such Rating
Level Change is first announced by Moody's or S&P, as the case may be.



"Fee Letter" means the Fee Letter dated June 22, 2005, between the Borrower and
Citigroup Global Markets Inc., providing for, among other things, the payment of
certain fees in connection with this Agreement, and the Fee Letter dated
November 26, 2007, between the Borrower and Citigroup Global Markets Inc.,
providing for, among other things, the payment of certain fees in connection
with certain amendments to this Agreement.

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in Article
IV of the Credit Agreement (except (x) Section 4.01(k) thereof, (y) to the
extent relating to the class action litigations described in the Form 10-K of
the Borrower for the fiscal year ended March 31, 2007, Section 4.01(f)(i)
thereof, and (z) to the extent relating to the Transaction Agreement and the
transactions contemplated thereby, Section 4.01(f)(ii) thereof, and provided
that for purposes of this Section 3, the date referred to in the last sentence
of Section 4.01(e) thereof shall be deemed to be March 31, 2007 instead of March
31, 2005), and in each of the other Loan Documents, are true and correct in all
material respects on the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct in all material respects as of such specific date) and as if each
reference in said Article IV to "this Agreement" included reference to this
Amendment No. 1 and (b) no Default or Event of Default has occurred and is
continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

4.01. Execution. The Administrative Agent shall have received counterparts of
this Amendment No. 1 executed by the Borrower and the Lenders party to the
Credit Agreement constituting the Majority Lenders.

4.02. Opinion of Counsel to Borrower. The Administrative Agent shall have
received favorable opinions of counsel for the Borrower (which counsel shall be
reasonably satisfactory to the Administrative Agent), in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
(including as to the enforceability of this Amendment No. 1 and the Credit
Agreement as amended hereby, the valid organization, good standing and due
authorization of the Borrower, and the lack of any conflicts of the Borrower
(including with respect to any material agreements)) as the Administrative Agent
shall reasonably request.

4.03. Other Documents. The Borrower shall have delivered such other documents as
the Administrative Agent may reasonably request.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Amendment No. 1 shall be governed by,
and construed in accordance with, the law of the State of New York.

-3-

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

                                          

                                         

LEGG MASON, INC.

 

 

 

 

   

By:

/s/ Charles J. Daley, Jr.









 

 

 

Name: Charles J. Daley, Jr.

 

 

 

Title: Senior Vice President, Chief

 

 

 

Financial Officer and Treasurer

     

                                          

                                         

CITIBANK, N.A.,

   

as Administrative Agent

 

 

 

 

   

By:

/s/ Kevin A. Ege









 

 

 

Name: Kevin A. Ege

 

 

 

Title: Vice President



-4-



   

LENDERS

     

                                          

                                         

CITIBANK, N.A.,

 

 

 

 

   

By:

/s/ Kevin A. Ege









 

 

 

Name: Kevin A. Ege

 

 

 

Title: Vice President

               

BANK OF AMERICA, N.A..

 

 

 

 

   

By:

/s/ Hichem Kerma









 

 

 

Name: Hichem Kerma

 

 

 

Title: Assistant Vice President

               

THE BANK OF NEW YORK

 

 

 

 

   

By:

/s/ Michael Pensari









 

 

 

Name: Michael Pensari

 

 

 

Title: Vice President

                   

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

   

By:

/s/ Kathleen Bowers









 

 

 

Name: Kathleen Bowers

 

 

 

Title: Director

           

By:

/s/ Valerie Shapiro









 

 

 

Name: Valerie Shapiro

 

 

 

Title: Assistant Vice President

                   

JPMORGAN CHASE BANK, N.A.

 

 

 

 

   

By:

/s/ James R. Coffman









 

 

 

Name: James R. Coffman

 

 

 

Title: Executive Director

                   

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

   

By:

/s/ James H. Reichert









 

 

 

Name: James H. Reichert

 

 

 

Title: Vice President

       



-5-



   

MERRILL LYNCH BANK USA

 

 

 

 

   

By:

/s/ Louis Alder









 

 

 

Name: Louis Alder

 

 

 

Title: Director

               

SUMITOMO MITSUI BANKING CORPORATION

         

By:

/s/ William M. Ginn









 

 

 

Name: William M. Ginn

 

 

 

Title: Executive Officer and
General Manager

                   

RBS CITIZENS, NATIONAL ASSOCIATION

         

By:

/s/ Cindy Chen









 

 

 

Name: Cindy Chen

 

 

 

Title: Senior Vice President

                   

MANUFACTURERS & TRADERS TRUST CO.

         

By:

/s/ Lynn S. Manthy









 

 

 

Name: Lynn S. Manthy

 

 

 

Title: Assistant Vice President

                   

PNC BANK, NATIONAL ASSOCIATION

         

By:

/s/ Kirk Seagers









 

 

 

Name: Kirk Seagers

 

 

 

Title: Vice President

                   

WELLS FARGO BANK, NATIONAL ASSOCIATION

         

By:

/s/ Robert P. Fialkowski









 

 

 

Name: Robert P. Fialkowski

 

 

 

Title: Senior Vice President

           

HSBC BANK USA, NATIONAL
ASSOCIATION

         

By:

/s/ Jay Lipman









 

 

 

Name: Jay Lipman

 

 

 

Title: Vice President

               

